Exhibit 99.1 FOR IMMEDIATE RELEASE Bryan Hunt (650) 849-5823 Essex Property Trust Executes Agreement for $200 Million Private Placement of Unsecured Notes And Announces Favorable Rating Actions by Both Moody's and Fitch Palo Alto, California—March 15, 2012—Essex Property Trust, Inc. (NYSE:ESS), announced today that the Company and its operating partnership, Essex Portfolio, L.P., have entered into a note purchase agreement to issue $200 million of senior unsecured notes as outlined in the following overview of the transaction: Issuer: Essex Portfolio, L.P. Security Type: Guaranteed Senior Unsecured Notes Structure: Private Placement Size: $200 million Term: 9 years Funding Amount/Date: $100 million / April 30, 2012 $50 million / June 29, 2012 $50 million / August 30, 2012 Pay Rate: 4.27% (April 30); 4.30% (June 29); 4.37% (August 30) Type: Semi-annual; 360 day Use of Proceeds: For general corporate purpose, including the repayment of a portion of the outstanding indebtedness under its $425 million unsecured line of credit. Lead placement agent: Mitsubishi UFJ Securities (USA), Inc. Co-placement agents: BMO Capital Markets PNC Capital Markets LLC US Bancorp Investments, Inc. Mark J. Mikl, Senior Vice President, Capital Markets for the company commented, “The private placement debt market has proven to be a flexible capital option through the use of delayed fundings, tailored maturity dates and more manageable offering sizes." 925 East Meadow Drive Palo Alto California 94303 telephone facsimile www.essexpropertytrust.com - 2 -
